UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7522


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ANTHONY STEWART,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cr-00016-JPB-DJJ-1)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Anthony Stewart, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David      Anthony   Stewart     appeals       the   district     court’s

order sua sponte reducing his 121-month sentence to 120 months,

pursuant to 18 U.S.C. § 3582(c)(2) (2006) and Amendment 750 to

the U.S. Sentencing Guidelines Manual.                     We have reviewed the

record and conclude the district court properly found that it

was limited to reducing Stewart’s sentence by only one month.

See United States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010)

(explaining that this court reviews de novo the district court’s

“conclusion       on    the    scope   of     its    legal        authority     under

§ 3582(c)(2)”); see also Dillon v. United States, 130 S. Ct.

2683,   2690–92     (2010)     (clarifying    that     §    3582(c)(2)      does   not

authorize     a    resentencing,       but    rather        permits    a    sentence

reduction within the narrow bounds established by the Sentencing

Commission).       Accordingly, we affirm for the reasons stated by

the district court.           See United States v. Stewart, No. 3:07–cr–

00016–JPB–DJJ–1 (N.D.W. Va. Nov. 1, 2011).                       We deny Stewart’s

motion for the appointment of counsel.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                            AFFIRMED



                                        2